


EXHIBIT 10.5

 

This instrument, when recorded,

should be returned to:

 

Christopher J. Moore
Orrick, Herrington & Sutcliffe LLP
666 Fifth Avenue
New York, NY  10103-0001

 

Cross Reference:

Book 1408

Page 496

Floyd County, Georgia

 

AMENDMENT NO. 1 TO FACILITY LEASE  AGREEMENT (P1)

 

THIS AMENDMENT NO. 1 TO FACILITY LEASE AGREEMENT (P1) (this “Amendment”) is made
as of May 22, 2009, by and between (i) U.S. BANK NATIONAL ASSOCIATION, a
national banking association organized under the laws of the United States,
successor in interest to SunTrust Bank, Atlanta, not in its individual capacity
but solely as Co-Trustee under the Trust Agreement (herein, together with its
successors and permitted assigns, called the “Co-Trustee”), and (ii) ROCKY
MOUNTAIN LEASING CORPORATION, a corporation organized under the laws of the
State of Delaware (herein, together with its successors and permitted assigned,
called “RMLC”).  Capitalized terms used herein and not otherwise defined being
used herein as defined in the Facility Lease (as defined below) or in Appendix A
thereto, as heretofore amended.

 

W I T N E S S E T H  T H A T

 

WHEREAS, on December 30, 1996, the Co-Trustee and RMLC entered into the 
Facility Lease Agreement (P1), filed for record on August 7, 1997 in Book 1408
Page 496 of the Floyd County, Georgia land records (the “Facility Lease”),
pursuant to which the Co-Trustee leased to RMLC the Undivided Interest (leased
to the Co-Trustee by Oglethorpe pursuant to the Head Lease) upon the terms and
conditions set forth therein;

 

WHEREAS, pursuant to Section 8.5 and Section 8.6 of the Participation Agreement,
Oglethorpe has caused Berkshire Hathaway Assurance Corporation (“Berkshire”) to
issue and deliver (a) to the Head Lessee and the Owner Participant, a Qualifying
Head Lease Surety Bond (the “Berkshire Head Lease Surety Bond”), and (b) to the
Facility Sublessor and the Facility Lessor, a Qualifying Sublease Surety Bond
(the “Berkshire Sublease Surety Bond” and, together with the Berkshire Head
Lease Surety Bond, the “Berkshire Surety Bonds”); and

 

WHEREAS, in connection with the issuance by Berkshire of the Berkshire Surety
Bonds, each of the parties hereto wishes to amend the Facility Lease.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1.                                          Amendments to Appendix A
(Definitions) to the Facility Lease

 

Appendix A to the Facility Lease is hereby amended as follows:

 

(i)                                     by deleting the defined term “AMBAC
Indemnity” and replacing the definition of “AMBAC”, in its entirety, with the
following language:

 

“AMBAC” shall mean Ambac Assurance Corporation (formerly named AMBAC Indemnity
Corporation), a Wisconsin-domiciled stock-insurance corporation.  Any reference
herein to “AMBAC Indemnity” shall be a reference to “AMBAC.”

 

(ii)                                  by adding the following definitions
thereto:

 

“AMBAC Sublease Surety Bond” shall mean the Amended and Restated Surety Bond
(Facility Sublease-P1) No. SF0004BE issued on May 22, 2009 by AMBAC in favor of
the Facility Sublessor and the Facility Lessor.

 

“Berkshire” shall mean Berkshire Hathaway Assurance Corporation.

 

“Berkshire Surety Bond Date” shall mean May  22, 2009.

 

“Implementation Agreement” shall mean the Surety Bond Implementation Agreement
(P1) dated as of the Berkshire Surety Bond Date among Oglethorpe, RMLC, the
Co-Trustee, the Owner Trustee, the Owner Participant, AMBAC and Berkshire.

 

Section 2.                                          Other Amendments to the
Facility Lease

 

(a)                                  The second sentence of Section 3.4(c) of
the Facility Lease is hereby amended by replacing the words “and AMBAC” with “,
Berkshire and AMBAC”.

 

(b)                                 The first sentence of Section 5.3 of the
Facility Lease is hereby amended by replacing the words “and AMBAC” with “,
Berkshire and AMBAC”.

 

(c)                                  The first sentence of Section 10.1 of the
Facility Lease is hereby amended by replacing the words “and AMBAC” with “,
Berkshire and AMBAC”.

 

(d)                                 (i) Section 10.3(f)(4) of the Facility Lease
is hereby amended by replacing the words “or AMBAC” with “, Berkshire or AMBAC”,
(ii) Section 10.3(f)(5) is hereby amended by replacing the words “and AMBAC”
with “, Berkshire and AMBAC” and (iii) the last paragraph of Section 10.3 of the
Facility Lease is hereby amended by replacing the words “and AMBAC” with “,
Berkshire and AMBAC”.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Section 17.1(f) of the Facility Lease is
hereby replaced, in its entirety, with the following language:

 

“if the Facility Lessor shall have sold the Facility Lessor’s Rocky Mountain
Interest pursuant to paragraph (c) above, the Facility Lessor may, if it shall
so elect, demand that the Facility Lessee pay to the Facility Lessor, and the
Facility Lessee shall pay to the Facility Lessor, as liquidated damages for loss
of a bargain and not as a penalty (in lieu of the Basic Rent due for any periods
subsequent to the date of such sale), an amount equal to (A) any unpaid Basic
Rent due before the date of such sale and, (B)(i) if that date is a Rent Payment
Date, the Basic Rent due on that date (to the extent payable in arrears), or,
(ii) if that date is not a Rent Payment Date or a Termination Date, the daily
equivalent (for the period from the previous Termination Date to the date of
such sale) of Basic Rent due on the next Rent Payment Date (as if all such Basic
Rent is payable and accruing in arrears with respect to the 6-month period
preceding such Rent Payment Date, whether Basic Rent on such Rent Payment Date
is payable in advance or in arrears), plus (C) the amount, if any, by which the
Termination Value computed as of the Termination Date next preceding the date of
such sale (or, if such sale occurs on a Rent Payment Date or a Termination Date,
the Termination Value computed as of such date (provided that if such
Termination Date is also a Rent Payment Date on which Basic Rent is payable in
advance, such Termination Value shall be reduced by the amount of Basic Rent
shown as advance Basic Rent opposite such date on Schedule 1 to the Facility
Lease)), exceeds the net proceeds of such sale, and, upon payment of such
amount, this Facility Lease and the Facility Lessee’s obligation to pay Basic
Rent for any periods subsequent to the date of such payment shall terminate; or”

 

(f)                                    Section 17.1(g) of the Facility Lease is
hereby replaced, in its entirety, with the following language:

 

(a)  The Facility Lessor may foreclose on, or to the extent permitted by the
terms of the Qualifying Equity Funding Agreement, draw upon, the Qualifying
Equity Funding Agreement. Any proceeds of the Qualifying Equity Funding
Agreement shall be applied (as determined by the Owner Participant to the extent
consistent with Applicable Law) to unpaid Rent and shall reduce the Facility
Lessee’s obligations to pay Rent to the extent any such proceeds are received by
the Facility Lessor.

 

(b)  To the extent permitted by Applicable Law (including Part 6 of Article 9 of
the applicable Uniform Commercial Code), the Facility Sublease, the Facility
Sublease Assignment Agreement, and the terms, as applicable, of any Qualifying
Additional Security that secures the Facility Sublessee’s obligations under the
Facility Sublease, any Qualifying Letter of Credit that enhances the Facility
Sublessee’s obligations under the Facility Sublease, any Qualifying Sublease
Surety Bond, the AMBAC Sublease Surety Bond and the Berkshire Sublease Surety
Bond (in each case, whether any of the foregoing such agreements, arrangements,
security or letters of credit was “qualifying” as of or after the Berkshire
Surety Bond Date under the definitions herein or not), the Facility

 

3

--------------------------------------------------------------------------------


 

Lessor may draw upon, foreclose upon, or realize upon any Qualifying Additional
Security that secures the Facility Sublessee’s obligations under the Facility
Sublease, any Qualifying Letter of Credit that enhances the Facility Sublessee’s
obligations under the Facility Sublease, any Qualifying Sublease Surety Bond,
the AMBAC Sublease Surety Bond, or the Berkshire Sublease Surety Bond (in each
case, whether any of the foregoing such agreements, arrangements, security or
letters of credit was “qualifying” as of or after the Berkshire Surety Bond Date
under the definitions herein or not).  Any proceeds of any Qualifying Additional
Security that secures the Facility Sublessee’s obligations under the Facility
Sublease, any Qualifying Letter of Credit that enhances the Facility Sublessee’s
obligations under the Facility Sublease, any Qualifying Sublease Surety Bond,
the AMBAC Sublease Surety Bond, or the Berkshire Sublease Surety Bond (in each
case, whether any of the foregoing such agreements, arrangements, security or
letters of credit was “qualifying” as of or after the Berkshire Surety Bond Date
under the definitions herein or not) that are received by the Facility Lessor,
as assignee of the Facility Lessee, shall be applied to Sublease Rent as
provided therein and in the Facility Sublease, and as required by Applicable Law
(including Part 6 of Article 9 of the applicable Uniform Commercial Code).

 

(c)  If, as a result of the application of the amounts described in clause
(2) in accordance with the provisions of clause (2), any such amounts are
received as payments of Sublease Rent under the Facility Sublease by the
Facility Lessor as assignee of the Facility Sublessor, such amounts shall be
applied as determined by the Owner Participant to the extent consistent with the
requirements of the Facility Sublease Assignment Agreement and Applicable Law
(including Part 6 of Article 9 of the applicable Uniform Commercial Code) to
unpaid Rent and shall reduce the Facility Lessee’s obligations to pay Rent to
the extent any such amounts are so received by the Facility Lessor.

 

(g)                                 The Facility Lease is hereby amended by
adding a new Section 25-12:

 

“Section 25-12.  Certain Agreements Regarding Operative Documents.  RMLC agrees
and acknowledges that the agreements made by RMLC under Section 4(b) of the
Implementation Agreement are hereby incorporated herein by reference.”

 

Section 3.                                          Reference to Facility Lease

 

Except as herein amended, the Facility Lease shall remain in full force and
effect.  As amended hereby, the Facility Lease is hereby ratified, approved and
confirmed in all respects.  On and after the date hereof, each reference to the
Facility Lease in any agreement, document or instrument executed and delivered
pursuant to the Facility Lease by the parties hereto, shall mean and be a
reference to the Facility Lease, as amended hereby and by the Amendment, Release
and Consent Agreement, dated as of July 30, 1999.

 

4

--------------------------------------------------------------------------------


 

Section 4.                                          Amendments and Waivers

 

No term, covenant, agreement or condition of this Amendment may be terminated,
amended or compliance therewith waived (either generally or in a particular
instance, retroactively or prospectively) except by an instrument or instruments
in writing executed by each party hereto.

 

Section 5.                                          Successors and Assigns

 

(a)                                  This Amendment shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the parties hereto
and their respective successors and assigns as permitted by and in accordance
with the terms hereof.

 

(b)                                 Except as expressly provided herein or in
the other Operative Documents, neither party hereto may assign its interests or
transfer its obligations herein without the consent of the other party hereto.

 

Section 6.                                          Governing Law

 

This Amendment shall be in all respects governed by and construed in accordance
with the laws of the State of New York including all matters of construction,
validity and performance except to the extent the law of the State of Georgia is
mandatorily applicable.

 

Section 7.                                          Severability

 

If any provision hereof shall be invalid, illegal or unenforceable under
Applicable Law, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby.

 

Section 8.                                          Counterparts

 

This Amendment may be executed by the parties hereto in separate counterparts,
each of which, subject to Section 24 of the Facility Lease, when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 9.                                          Limitation of Liability

 

It is expressly understood and agreed by the parties hereto that (a) this
Amendment is executed and delivered by U.S. Bank National Association, not
individually or personally but solely as Co-Trustee under the Trust Agreement,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made on the part of
the Co-Trustee is made and intended not as personal representations,
undertakings and agreements by U.S. Bank National Association but is made and
intended for the purpose of binding only the Co-Trustee, (c) nothing herein
contained shall be construed as creating any liability on U.S. Bank National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto or by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall U.S. Bank National
Association be personally liable

 

5

--------------------------------------------------------------------------------


 

for the payment of any indebtedness or expenses of the Co-Trustee or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Co-Trustee under this Amendment.  In
addition, each of the parties hereto acknowledges and agrees that the Co-Trustee
has been appointed by the Owner Participant and Owner Trustee for the purpose of
exercising those trust powers in the State of Georgia which may not be exercised
by the Owner Trustee under Applicable Law, and that, except as otherwise
required by Applicable Law, the Co-Trustee shall not be obligated to take any
action hereunder unless expressly directed in writing by the Owner Trustee or
the Owner Participant in accordance with the terms of the Trust Agreement.

 

(Signature pages follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each caused this Amendment to be duly
executed as of the day and year first written above.

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Co-Trustee under the Trust Agreement

 

 

 

 

 

 

 

 

By:

/s/ Jack Ellerin

 

 

 

Name:

Jack Ellerin

 

 

 

Title:

Vice President

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

 

 

/s/ Muriel Shaw

 

 

Unofficial Witness

 

 

 

 

 

 

 

 

/s/ Sonia S. Henry

 

 

Notary Public

 

 

 

 

 

 

 

 

My commission expires:

July 21, 2012

 

 

 

 

 

[Notary Seal]

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

ROCKY MOUNTAIN LEASING CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth B. Higgins

 

 

 

Name: Elizabeth B. Higgins

 

 

 

Title:   President

 

 

 

 

 

 

 

 

 

 

Attest:

/s/ Patricia N. Nash

 

 

 

Name: Patricia N. Nash

 

 

 

Title:   Assistant Secretary

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

 

 

/s/ Thomas J. Brendiar

 

 

Unofficial Witness

 

 

 

 

 

 

 

 

/s/ Sharon H. Wright

 

 

Notary Public

 

 

 

 

 

 

 

 

My commission expires:

October 14, 2011

 

 

 

 

 

[Notary Seal]

 

 

 

8

--------------------------------------------------------------------------------


 

Acknowledged and consented to by:

 

 

 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

 

 

 

 

By:

/s/ Brett Delfino

 

 

 

Name: Brett Delfino

 

 

 

Title:   Assistant Secretary

 

 

 

 

 

 

 

 

 

 

By:

/s/ Margaret Schaubeck

 

 

 

Name: Margaret Schaubeck

 

 

 

Title:   Assistant Treasurer

 

 

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

 

 

 

/s/ Geert C. Kortlandt

 

 

Unofficial Witness

 

 

 

 

 

 

 

 

/s/ Shannon Smith

 

 

Notary Public

 

 

 

 

 

 

 

 

My commission expires:

November 5, 2011

 

 

 

 

 

 

 

 

[Notary Seal]

 

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE TO EXHIBIT 10.5

 

AMENDMENT NO. 1 TO FACILITY LEASE AGREEMENT (P1)

 

The following table indicates for each transaction the name of the corresponding
Owner Participant:

 

Amendment
to Agreement

 

Date

 

Owner Participant

 

 

 

 

 

P2

 

May 22, 2009

 

Philip Morris Capital Corporation

 

 

 

 

 

F3

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

F4

 

May 22, 2009

 

First Chicago Leasing Corporation

 

 

 

 

 

N6

 

May 22, 2009

 

Philip Morris Capital Corporation
(transferee from NationsBanc Leasing & R.E. Corporation)

 

--------------------------------------------------------------------------------
